DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-15) and Species A (Figs 1-5) in the reply filed on 12/21/2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.

Information Disclosure Statement
The information disclosure statement filed 05/05/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The amendment filed 05/05/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material Fig 4C is a new drawing showing a new embodiment of a shoe organizer that has tapered side walls which was not supported by the applicant’s original discloser filed on 12/17/19.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “frame covering the perimeter of the backboard” (claims 1 and 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Specification
The amendment filed 05/05/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The new paragraph:
“Figure 4C is a front view of a shoe organizer of Figure 2A according to an alternate embodiment” in the 05/05/20 amendment and the following sentence: “Another such embodiment is shown in Figure 4C” in lines 9-10 of paragraph [0032] are new matter because as explained above Fig 4C is a new drawing showing a new embodiment of a shoe organizer that has tapered side walls which was not supported by the applicant’s original discloser filed on 12/17/19.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
	The examiner has interpreted claim 1 to be a combination claim that positively claims the shoe organizer, the wall, and the one or more pairs of shoes. 

The examiner has interpreted claim 9 to be a combination claim that positively claims the shoe organizer and the one or more pairs of shoes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the wall" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the perimeter" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	
Claim 1 recites the limitation "the ground" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, claim 1 is an apparatus claim, however the body of claim 1 recites the following method steps “covering the perimeter of the backboard”… “each shoe in each pair of shoes being supported on the shoe organizer via one of: inserting the shoe heel of the each shoe into one of the cylinders and resting the shoe heel of the each shoe along one of the ledges”. Method steps can’t be within an apparatus claim. Appropriate correction is required. 

9 recites the limitation "the wall" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the perimeter" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	
Claim 9 recites the limitation "the ground" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 9, claim 9 is an apparatus claim, however the body of claim 9 recites the following method steps “covering the perimeter of the backboard”… “each shoe in each pair of shoes being supported on the shoe organizer via one of: inserting the shoe heel of the each shoe into one of the cylinders and resting the shoe heel of the each shoe along one of the ledges”. Method steps can’t be within an apparatus claim. Appropriate correction is required. 

	Claims 2-8 and 10-15 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schinzing 2012/0098396 in view of Whenham 2,069,635 and Yip WO2012/036631.


Regarding claims 1-6 and 8-15, as best understood, Schinzing discloses a wall-mounted vertically oriented shoe organizer (Figs 1-4, #20A), comprising: a backboard (Fig 3, #26), the backboard (Fig 3, #26) having a planar shape and the backboard (Fig 3, #26) being mounted to the wall (Abstract) and extending in a plane parallel to the wall (as shown in Fig 1); a frame (Figs 3 & 4, #28, #32, #50 & #56), the frame (Figs 3 & 4, #28, #32, #50 & #56) securable to and covering the perimeter of the backboard (Fig 3, #26); and one or more ledges (Figs 1 & 2, #54) secured to the backboard (Fig 3, #26) , each ledge (Figs 1 & 2, #54) extending perpendicular from the plane of the backboard (Fig 3, #26) and oriented such that each ledge (Figs 1 & 2, #54) is parallel to the ground when the backboard (Fig 3, #26) is mounted to the wall, wherein the shoe organizer stores one or more pairs of shoes (as shown in Fig 2), with each shoe in each pair of shoes being supported on the shoe organizer via one of: inserting the shoe heel of the each shoe into one of the cylinders and resting the shoe heel of the each shoe along one of the ledges (Fig 2, #54) (as shown in Fig 2) (claims 1 & 9); wherein the backboard (Fig 3, #26) is removably/detachably secured to wall (The examiner maintains that the entire shoe organizer (Figs 1-4, #20A) can be removed from the wall) (claim 3 &11); wherein backboard (Fig 3, #26) is  rectangular in shape (claims 5 & 13).





Schinzing has been discussed above but does not explicitly teach the frame extended outward therefrom (from the perimeter of the backboard) in a direction perpendicular to the plane of the backboard; a plurality of cylinders secured to the backboard, each cylinder extending in a direction perpendicular to the plane of the blackboard and each cylinder defining a recess therein suitable of insertion of a shoe heel (Claim 1); wherein the cylinders are removable and replaceable/detachably securable to the backboard (claims 2 & 10); 
wherein cylinders are all of equal height (claims 4 & 12); wherein the frame is rectangular in shape (claims 5 & 13); wherein the cylinders are arranged in multiple rows (claims 6 & 14); further comprising a cylinder mount secured to the backboard, the cylinder mount comprising multiple slots, wherein each slot is dimensioned to receive one of each cylinder (claims 8 & 15).










    PNG
    media_image1.png
    781
    418
    media_image1.png
    Greyscale



Yip discloses a first embodiment (Figs 3b & 5a) of a wall-mounted vertically oriented shoe organizer comprising a plurality of cylinders (#22) (Fig 3b) (pg, 5, lines 25-28) that can be secured to a backboard (wall, pg 6, line 34- pg 7, line 2), each cylinder (#22) (Fig 3b) extending in a direction perpendicular to the plane of the blackboard (See Fig 2 for illustrative purposes only) (claims 1 & 9); wherein the cylinders (#22) (Fig 3b) are removable and replaceable/detachably securable to the backboard (pg 11, lines 1-4)(claims 2 & 10); wherein cylinders (#22) (Fig 3b) are all of equal height (as illustrated in Fig 1 for illustrative purposes only) (claims 4 & 12); 


	Yip also discloses a second embodiment (Fig 2) of a wall-mounted vertically oriented shoe organizer comprising a plurality of rectangular members (Fig 2, #22)  (pg, 5, lines 25-28) that can be secured to a backboard (any wall, pg 6, line 34- pg 7, line 2), each rectangular member (Fig 2, #22) extending in a direction perpendicular to the plane of the blackboard and each rectangular member (Fig 2, #22) defining a recess (Fig 2, #24) therein suitable of insertion of a shoe heel (claims 1 & 9). 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame (Schinzing, Figs 3 & 4, #28, #32, #50 & #56) to have a rectangular shape that extends outward from the perimeter of the backboard (Schinzing, Figs 3, #26) in a direction perpendicular to the plane of the backboard (Schinzing, Figs 3, #26) as taught by Whenham because  
the substitution of one known frame shape for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a recess (Yip, Fig 2, #24) within each of the cylinders (Yip, Fig 3b, #22) of the first embodiment of Yip in order to secure heels of shoes with the cylinders (Yip, Fig 3b, #22) as taught by the second embodiment (Yip, Fig 2) of Yip. 

It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount multiple rows of cylinder mounts (Yip, Fig 5a, #80) having the removable modified cylinders (Yip, Fig 3b, #22) therein to the backboard (Schinzing, Figs 3, #26) of Schinzing in order to store more shoes within the shoe organizer of Schinzing.  


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schinzing 2012/0098396; Whenham 2,069,635; and Yip WO2012/036631; and further in view of Sabounjian 2005/0074187.

Regarding claim 7, modified Schinzing has been discussed above but does not explicitly teach the shoe organizer wherein one or more of the backboard, the frame, the cylinders and the ledges are translucent.



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate one or more of the backboard (Schinzing, Fig 3, #26), the frame, and the ledges (Schinzing, Fig 1, #54)of modified Schinzing from a translucent material as taught by Sabounjian the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Translucent materials are well known in the art for being inexpensive, easily accessible, and easy to work with. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Examiner, Art Unit 3631